IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2016-CP-00965-COA

CAROL DEARMAN A/K/A CAROL LEE                                                APPELLANT
DEARMAN A/K/A CAROL L. DEARMAN

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                           09/27/2016
TRIAL JUDGE:                                HON. JOHN H. EMFINGER
COURT FROM WHICH APPEALED:                  MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     CAROL L. DEARMAN (PRO SE)
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: LISA L. BLOUNT
NATURE OF THE CASE:                         POST-CONVICTION RELIEF
DISPOSITION:                                AFFIRMED - 09/05/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., FAIR AND WILSON, JJ.

       WILSON, J., FOR THE COURT:

¶1.    On November 29, 2011, in the Madison County Circuit Court, Carol Dearman pled

guilty to motor vehicle theft as a nonviolent habitual offender. See Miss. Code Ann. §§ 97-

17-42 (Rev. 2014) & 99-19-81 (Rev. 2015). At Dearman’s plea hearing, the assistant district

attorney represented that Dearman took a gray Chevy Silverado from its owner at the Red

Roof Inn in Ridgeland without the owner’s permission. Dearman claimed that the owner

loaned her the car, but she entered a valid “Alford plea,” admitting under oath that the State

could prove its case beyond a reasonable doubt and that it was more likely than not that a jury

would convict her. See North Carolina v. Alford, 400 U.S. 25, 37 (1970). The circuit court
accepted her plea as knowing and voluntary and sentenced her to ten years in the custody of

the Mississippi Department of Corrections as a nonviolent habitual offender, said sentence

to run concurrently to sentences previously imposed in Hinds County.

¶2.    On September 12, 2016, Dearman filed a petition for an “Order to Amend Sentencing

per MS Code Section 99-1-5.” Dearman’s petition alleged that her conviction should be set

aside because her indictment was returned outside of the applicable two-year statute of

limitations. The circuit court dismissed Dearman’s petition, which it construed as a petition

for post-conviction relief, because it was filed almost five years after Dearman pled guilty.

See Miss. Code Ann. § 99-39-5(2) (Rev. 2015) (a motion for post-conviction relief must be

filed within three years after the entry of a judgment of conviction based on a guilty plea).

The court also noted that the underlying statute of limitations issue was discussed on the

record at Dearman’s plea hearing. At her plea hearing, Dearman’s attorney acknowledged

that the prosecution was not barred by the statute of limitations because a warrant was issued

for her arrest within about six weeks of the offense. See Miss. Code Ann. § 99-1-7 (Rev.

2015) (“A prosecution may be commenced, within the meaning of Section 99-1-5 by the

issuance of a warrant . . . .”); see also Conerly v. State, 607 So. 2d 1153, 1158 (Miss. 1992)

(holding that a valid guilty plea waives a statute of limitations defense).

¶3.    The circuit court correctly ruled that Dearman’s petition for post-conviction relief is

time-barred and without merit.

¶4.    AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
GREENLEE AND WESTBROOKS, JJ., CONCUR.


                                              2